Citation Nr: 1643717	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-38 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot fungus disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1972 to October 1975 and had additional periods of duty in the National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

These issues were previously remanded by the Board in August 2014 for due process development.  They have been returned to the Board for further review.

In July 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

In statements dated September 2015 and April 2016, the Veteran raised the issues of entitlement to increased ratings for the residuals of a low back injury and bilateral peripheral neuropathy of the lower extremities and to service connection for headaches.  The April 2016 statement was on the form for a notice of disagreement (NOD).  The Veteran, however, is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not engage in combat against enemy forces and his alleged in-service stressor has not been independently verified.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.

3.  The preponderance of the evidence is against finding that the Veteran has a bilateral foot fungus disorder that is due to a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a bilateral foot fungus disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2010.  The claims were last adjudicated in November 2015.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, and VA examination reports.

The evidence shows that the Veteran was not afforded a VA examination for a bilateral foot fungus disorder, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran had a foot fungus disorder during his service or at any point during the period on appeal.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is required to support the Board's adjudication of the claim of entitlement to service connection for a bilateral foot fungus disorder.  

Pursuant to the August 2014 Board remand, VA issued a statement of the case for both of the issues on appeal.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

The Veteran was also afforded a VA hearing with the undersigned in July 2016.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Acquired Psychiatric Disorder, to include PTSD

The Veteran's treatment records and the August 2012 VA examination report establish that he has been diagnosed with PTSD.  The disputed issue is whether his claimed in-service stressor occurred.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA. 38 C.F.R. §  4.125 (2015) and applies to this case.  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Id. 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  See 38 U.S.C.A. §  1154(b) (West 2014); 38 C.F.R. §  3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Although the Veteran served during a time of war, there is no evidence that he ever engaged in combat.  According to the Veteran's service personnel records, his only service outside of the United States was in Germany during the Vietnam War.  He contends that his stressor occurred in Fort Lewis, Washington.  

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  

It is the Board's responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The law provides, however, that the Board is not required to accept a veteran's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept a veteran's statements regarding his alleged symptoms, including nightmares, flashbacks, and other difficulties associated with active service, if the Board does not find the statements regarding symptoms to be credible.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran attests that he developed PTSD as a result of witnessing the shooting of a fellow soldier by another soldier.  Because this claimed stressor is not related to combat or fear of hostile military activity, independent corroboration is necessary.  The Veteran's account of his stressors lacks credible supporting evidence and cannot be otherwise verified.

According to the Veteran, on a night between August 1973 and his change of station to Germany in October 1974, while in charge of quarters at Fort Lewis for the night, he witnessed a fellow solder with the initials K.W. being shot by another soldier over a gambling debt.  The Veteran testified that he hid in a restroom stall during the attack.  Some treatment records report the Veteran as saying K.W. died as a result of the shooting but, at the July 2016 Board hearing, the Veteran testified that K.W. survived.  He also testified that he attempted to include this information in his report for the night, but a captain instructed him to delete all references to the shooting.  He testified that K.W. returned briefly to the unit while the shooting was being thoroughly investigated and was discharged after the investigation was over.  The Veteran testified that he was sent to mental health treatment during his active duty service as a result of this incident and that his military occupational specialty was changed from field wireman to a position in supply.

The Veteran's account of his stressor is bereft of corroborating evidence.  The Veteran has not submitted any statement by a witness to the incident and, more than forty years later, any silencing effect of intimidation by fellow soldiers would have long since passed.  The National Personnel Records Center, Fort Lewis's Provost Marshal, and the U.S. Army Crime Records Center have no record of any such incident.  The National Personnel Records Center has records of the death of a soldier with K.W.'s name, but four years before the Veteran entered active duty service.  The Veteran's service treatment records do not show any mental health treatment appointments.  According to the Veteran's service personnel records, at the time of separation from service, he was still a field wireman; the records do not reflect any change of military occupational specialty to supply.  

The Veteran has noted that K.W. hailed from Newark, New Jersey at the time of his active duty service and suggested that VA locate K.W. to solicit a statement from him.  The record contains no indication that K.W. is still alive or that he still lives in Newark, New Jersey.  K.W.'s name is sufficiently common that a brief internet search lists nearly a hundred people with that name in New Jersey.  Without further information, VA cannot locate K.W.  

In addition to lacking corroborating evidence, the Veteran's account is not credible.  It is not credible that an incident in which a soldier was deliberately shot by a fellow soldier on a U.S. military base would go unreported by all, including by the alleged victim of the assault.  It is not credible that superiors who sought to erase all reference to the shooting would then commence a thorough investigation of it or that there would be no surviving records of such an investigation.  Lastly, the Veteran's account of mental health treatment and a subsequent change of military occupational specialty contradicts the available records, which are silent as to mental health treatment and affirmatively state that the Veteran's military occupational specialty did not change.  

Because there is no credible supporting evidence of the Veteran's claimed stressor, his claim must be denied.  There is also no evidence that the Veteran has another acquired psychiatric disorder that is related to his active duty service.  VA treatment records from 2001 to 2003 note diagnoses of generalized anxiety disorder and a single episode of major depressive disorder, but VA received the Veteran's claim in April 2010 and the only diagnosed acquired psychiatric disorder during the period on appeal has been PTSD.  The Veteran has never alleged that he had generalized anxiety disorder or major depressive disorder as a result of his service.  

Furthermore, the Board has also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  Psychosis shall be presumed to have been incurred in service when a veteran has served continuously for 90 days or more during a period of war and it manifests to a degree of 10 percent or more within one year from termination of service.   38 U.S.C.A. §  1112; 38 C.F.R. §§  3.307, 3.309.  In this case, there is no evidence, other than the Veteran's uncorroborated testimony, that the Veteran was diagnosed with or was otherwise shown to have a psychiatric disorder during service or a psychosis within one year from termination of service.  Therefore, this presumption is inapplicable in the current case.  

The Board also notes the Veteran's contention during the hearing that a Decision Review Officer (DRO) at the RO called him in October 2015, promised to grant him service connection for PTSD, and then proceeded to deny the claim anyway.  Contemporaneous records of that call show that the purpose was to gather further details about the Veteran's claimed stressor in an attempt to corroborate it.  Based on the record before the Board, it is highly unlikely that a DRO would have promised to grant this claim without corroborating evidence of the Veteran's stressor; as stated above, as a matter of law, the Veteran's uncorroborated account of a non-combat stressor cannot be sufficient to warrant granting service connection for PTSD.  

In short, there is no competent and probative evidence showing that the Veteran has a valid, current diagnosis of PTSD based on a corroborated stressor or that he has had a diagnosis of another psychiatric disability which has been connected through competent and probative evidence to his service, either directly or presumptively. Accordingly, the preponderance of the evidence is against the claim for service connection.  

Foot Fungus

The Veteran contends that wearing ill-fitting boots in wet weather while stationed in Germany during his active duty service caused him to suffer from a bilateral foot fungus disorder that has persisted to the present, manifested by itching.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014).  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

Despite the Veteran's contention that he sought and received treatment for a foot fungus disorder during his active duty service, his service treatment records do not mention any complaint, diagnosis, or treatment related to a foot fungus disorder.  The Veteran's September 1975 separation examination noted his feet and skin as normal.  

The record also contains no medical evidence of a foot fungus disorder at any point after the Veteran's separation from active duty service.  A December 2004 VA examination of the Veteran's spine noted that his skin was clear of rashes or lesions and, with regard to his feet, noted only that the arches showed no sign of flattening.  Private treatment records from November 2007 to March 2010 noted that the Veteran's skin was warm and dry, with no rashes, diaphoreses, erythema, or pallor.  Subsequent treatment records also contain no mention of a foot fungus disorder.  

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for a bilateral foot fungus disorder.  As the evidence does not establish that the Veteran had a diagnosis of a foot fungus disorder during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a bilateral foot fungus disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


